Name: Commission Regulation (EC) No 1591/94 of 30 June 1994 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1811/93
 Type: Regulation
 Subject Matter: prices;  farming systems;  animal product;  economic analysis
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 167/21 COMMISSION REGULATION (EC) No 1591/94 of 30 June 1994 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1811/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Direc ­ tive 93/23/EEC of 1 June 1993 concerning surveys of pig production to be made by the Member States (3) ; Whereas, in view of the results of the census of December 1992 the weighting coefficients fixed by Commission Regulation (EEC) No 1811 /93 (4) should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto. Article 2 Regulation (EEC) No 1811 /93 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the 'Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 149, 21 . 6. 1993, p. 1 . (4) OJ No L 166, 8 . 7. 1993, p. 11 . No L 167/22 Official Journal of the European Communities 1 . 7. 94 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 6,4 9,9 23,7 1,0 16,3 11,7 1,4 7.3 0,1 12,7 2.4 7,1